In a proceeding, inter alia, to validate petitions designating petitioner Francis A. Lees as a candidate in the Republican Party primary election to be held on September 9, 1980, for the public office of Representative to the United States Congress from the 7th Congressional District, the appeal is from so much of a judgment of the Supreme Court, Queens County, dated August 15, 1980 as validated said petitions. Judgment affirmed insofar as appealed from, without costs or disbursements. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur; Weinstein, J., not voting.